People v Marte (2014 NY Slip Op 08770)





People v Marte


2014 NY Slip Op 08770


Decided on December 16, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2014

Mazzarelli, J.P., Andrias, Manzanet-Daniels, Feinman, Gische, JJ.


13790 3605/12

[*1] The People of the State of New York, Respondent, —
vAriel Marte, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Adrienne M. Gantt of counsel) for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Rena K. Uviller, J.), rendered on or about November 28, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: DECEMBER 16, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.